11th Court of Appeals
Eastland, Texas
Opinion
 
Jorge Acuna Bustamante
            Appellant
Vs.                  No. 11-04-00059-CR -- Appeal from Erath County
State of Texas
            Appellee
 
            On March 1, 2004, Jorge Acuna Bustamante filed in this court a motion to extend the time
to file a notice of appeal.  In his motion, appellant states that the trial court denied his motion for
DNA testing on January 7, 2004; that his notice of appeal was due to be filed on February 6, 2004;
and that he filed his notice of appeal on February 25, 2004.  The motion is overruled.
            Pursuant to TEX.R.APP.P. 26.2, the notice of appeal was due to be filed in the trial court on 
or before February 6, 2004.  Pursuant to TEX.R.APP.P. 26.3, to extend the time for perfecting an
appeal, the notice of appeal should have been filed with the clerk of the trial court on or before
February 23, 2004, and the motion for extension of time should have been filed in this court on or
before February 23, 2004.  Neither the notice of appeal nor the motion were timely filed.  Absent a
timely notice of appeal or the granting of a timely motion for extension of time, this court does not
have jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo
v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993);
Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).
            The motion is overruled, and the appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
March 4, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.